Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2019

                                      No. 04-19-00453-CV

                                      JON UIW-DE DOE,
                                          Appellant

                                                v.

 UNIVERSITY OF THE INCARNATE WORD; University of the Incarnate Word School of
                  Osteopathic Medicine, and Sophia E. Pina,
                                Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI24056
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on October 23, 2019. We granted appellant an
extension of time to file his brief to November 12, 2019. However, as of this date, neither
appellant’s brief nor a second motion for extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before December 13, 2019, his
appellant’s brief and a written response reasonably explaining (1) his failure to timely file the
brief and (2) why appellees are not significantly injured by his failure to timely file a brief. If
appellant fails to file a brief and the written response by the date ordered, we will dismiss this
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).



                                                     _________________________________
                                                     Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court